Long, J.
On June 18, 1887, a judgment was recovered by the commissioner of highways of the township of Garfield against the commissioner of highways of the township of Springfield, in the county of Kalkaska, before a justice of the peace, for the sum of $100 damages, and $7.20 costs. A certified transcript of the judgment was filed with the supervisor of the township of Springfield in the year 1887, and a demand made upon him to *230spread the same upon the tax roll of his township, which he refused to do. His successor in office for the year 1888 also refused to cause said tax to be levied, or to spread the same upon the tax roll of his township. Application is made to this Court .for mandamus to compel the supervisor to spread this amount, with interest, upon the tax roll of this township.
The respondent’s answer admits the judgment, as set forth in the petition, and there is no contention but that the judgment is not appealed from, vacated, or discharged. The respondent alleges, however, in his answer, that he is not bound to assess the amount of the judgment, and claims the right to go behind the judgment, to dispute the grounds upon which it was rendered. This he cannot be permitted to do in this proceeding.
The only inquiry that arises is, did the court have-jurisdiction ? Upon this point it is contended that no suit could be maintained against a highway commissioner of a township before a justice of the peace. How. Stat. § 6861, provides that—
“All actions against corporations, except municipal' corporations, shall be cognizable before a justice of the peace in like manner and with like restrictions as the same are or may be by law before a justice of the peace-when brought against an individual.”
Chapter 283, How. Stat., specifically confers upon the commissioners of highways the power to bring suits in their name of office, and also provides that actions, against any of the officers or bodies named in the second section of that chapter shall be brought against them by the same name in which such officers or bodies are authorized to sue. Commissioners of highways are required to bring such suits in their name of office, and their individual names are not allowed to be used; and with reference to prosecuting and defending suits, and the *231abatement and discontinuance thereof, such officers are treated as a corporation. It is evident that the whole chapter treats such officers as a corporation, the suit being in no way affected by changes of incumbents.
Even if the statute of 1887 now confers jurisdiction upon justices of the peace to hear and determine suits against highway commissioners, the act had not taken effect at the time judgment was so rendered. Act No. 312, Laws of 1887. The justice therefore had no jurisdiction, and the judgment is a nullity.
The writ of mandamus must be denied, with costs.
The other Justices concurred.